Case 5:19-cv-01247-MWF-AFM Document 44 Filed 04/12/21 Page 1 of 1 Page ID #:259



   1

   2

   3

   4
                                                       JS-6
   5

   6

   7

   8                       UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
  10

  11    KEN R. BELVINS,                          Case No. 5:19-cv-01247-MWF-AFM
  12
                           Plaintiff,
                                                  JUDGMENT
  13
              v.
  14
        SAN BERNARDINO COUNTY
  15
        SHERIFF’S DEPT., et al.,
  16
                           Defendants.
  17

  18

  19         Pursuant to the Court’s Order Accepting the Report and Recommendation of
  20   the United States Magistrate Judge,
  21         IT IS ORDERED AND ADJUDGED that Plaintiff have and take nothing by
  22   his First Amended Complaint, and that the action is dismissed with prejudice.
  23

  24   DATED: April 12, 2021
  25
                                             ____________________________________
  26
                                                  MICHAEL W. FITZGERALD
  27                                           UNITED STATES DISTRICT JUDGE
  28
